Citation Nr: 9900523	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-36 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits as a prisoner of war (POW).   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant had active service from May 1941 to 
August 1965. 

A review of the evidence of record discloses that by rating 
decision dated in July 1997, service connection for bilateral 
hearing loss was granted and a noncompensable evaluation was 
assigned, effective September 1, 1965.  The veteran was 
notified of the determination by communication dated 
October 27, 1997.  In a December 16, 1997, statement, the 
veteran asserted that his hearing loss had gotten worse and 
requested that the disability be re-evaluated.  The appellant 
was accorded a VA examination in July 1998, and in a 
November 1998 rating decision, the noncompensable evaluation 
for his bilateral hearing loss was confirmed and continued.  
The veteran has not expressed disagreement with this 
decision.  Therefore the Board does not have jurisdiction 
over that issue.  Shockley v. West, 11 Vet. App. 208 (1998) 
(the Board does not have jurisdiction over an issue unless 
there is a jurisdiction conferring notice of disagreement)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative essentially maintain that 
he was a prisoner of war for more than 30 days during World 
War II.  The veteran asserts that he was captured on Bataan 
and was placed in a barbed wire compound for approximately 
four or five weeks.  He then participated in the Bataan Death 
March, but was able to escape after four days.  He believes 
he is eligible for additional VA benefits because of his time 
spent as a POW.  



DECISION OF THE BOARD

The Board of Veterans' Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the appellant's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the appellant is not eligible for VA benefits 
based on having been a POW for a period of 30 days or more.  


FINDING OF FACT

It is not shown that the appellant was a POW for 30 days or 
more.  


CONCLUSION OF LAW

The criteria for VA benefits based on being a POW have not 
been met.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(c) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

If a veteran was a POW for not less than 30 days, and 
contracts one of the diseases enumerated in 38 U.S.C.A. 
§ 1112(b) (West 1991), or 38 C.F.R. § 3.309(c), to a degree 
of 10 percent or more at any time after service, that disease 
shall be considered to have been incurred in or aggravated by 
service. 38 U.S.C.A. § 1112(b), 38 C.F.R. § 3.309(c).

A service department finding that a veteran was a POW is 
binding on VA.  38 C.F.R. § 3.1(y) (1998).  VA is not bound 
by a service department finding that the veteran was not a 
POW.  Manibog v. Brown, 8 Vet. App. 469 (1996); VAOPGCPREC 
14-94 (O.G.C. Prec. 14-94).

Factual Background

A review of the record discloses that when examined by VA in 
January 1966, the veteran referred to having injured his foot 
while a POW.  He elaborated that he had injured his foot 
"while in the Death March."

In an application for compensation or pension benefits 
received in July 1992, the veteran reported that he had been 
confined as a POW from April 10, 1942, to April 14, 1942.  In 
the communication accompanying the request for benefits, the 
veteran stated that he was "with the death march for three 
days during World War II in the PI.  I escaped on the third 
day."  

In a July 1993 communication the service department reported 
that "available records indicate the veteran was a prisoner 
of war, unable to give exact dates in that status."

Of record is a September 1993 administrative decision of the 
Seattle RO reporting that the prisoner-of-war microfiche was 
searched.  The microfiche, reportedly showed that the veteran 
was captured on May 7, 1942.  As for his date of escape, it 
was reported as "N/A."  Based on the veteran's own statement 
of having been detained by the Japanese government for three 
days, it was held that he was a POW from May 7, 1942, to 
May 11, 1942.

In a January 6, 1994, communication, the veteran stated that 
he was a POW from April 9, 1942, until his escape on May 11, 
1942.  

He submitted a signed statement from C.V., also dated in 
January 1994.  In that statement C.V. reported that he and 
the veteran were captured at the same time and were on the 
Death March together.  

Of record is a report of contact dated January 31, 1994, it 
was reported that C.V.s claims file had been reviewed, and 
that C.V.s POW status was verified from 16 April 1942, to 
31 August 1942.  

In a February 1994 communication from the RO, the veteran was 
informed of the information contained in the January 1994 
report of contact.  Reference was made to the veteran's 
letter indicating that the individuals were both captured 
together, but it was noted that the verified captured date of 
C.V. was April 16, 1942, and the verified release date for 
the veteran was May 11, 1942.  It was indicated that the 
evidence from both records did not support an earlier capture 
date and did not show 30 days or more of prisoner-of-war 
status.  

In his notice of disagreement, which was received on 
August 31, 1994, the veteran wrote that he had been a 
prisoner of war from April 9, 1942, until his escape on 
May 14, 1942.  

In a VA social survey dated in October 1994, it was noted 
that the veteran reported that he had escaped from captivity 
on May 13, 1942.

In a POW medical history completed by the veteran in February 
1995, he reported that he had been captured on April 9, 1942 
and had been a POW for one month and four days.  

At a hearing before a hearing officer at the RO in 
February 1995, the veteran testified that he was captured on 
April 9, 1942, by the Japanese and was placed in a barbed 
wire compound where he was tortured and interrogated almost 
daily for 3 to 5 weeks.  He further testified that after 
approximately 4 weeks, he and others were removed from one 
barbed wire enclosure to the next and this was later called 
the "death march."  He related that after 3 or 4 days on the 
march, he crawled away and made his escape.  In addition, he 
testified that he had not known V.C. while a POW, that he had 
no knowledge of V.C. being captured at the same time as the 
veteran, and that in fact, C.V. was probably captured later 
than the veteran.  He clarified that he had not been in 
captivity with V.C.

Analysis

It is not in dispute that the veteran was a POW during active 
service.  The service department has certified that he was a 
POW, and VA is bound to accept this determination.  38 C.F.R. 
§ 3.1(y).  The question in this case is whether the veteran 
was a POW for 30 or more days.  

After review of the evidence of record, it is the duty of the 
Board to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

The Board finds that from a review of the record the key 
aspect of this case comes down to a question of fundamental 
credibility.  The record now before the Board contains a 
number of contradictory statements from the veteran.  Prior 
to being informed of the need to have been a POW for 30 days 
or more, the veteran made two statements in which he reported 
that he had only been a POW for a few days.  After being 
informed of the 30-day requirement he reported varying 
periods of captivity that would meet this criteria.  The 
veteran submitted statements in which he and C.V. asserted 
that they had been captured together.  However, the veterans 
sworn testimony was that he had not known C.V. during 
captivity and that they had not been captured together.

The hearing officer has taken notice of the fact that the 
Bataan Death March began with the surrender of 75,000 troops 
on April 9, 1942.  The veterans testimony of a three to five 
week period of imprisonment prior to beginning the march, was 
noted to be inconsistent with the historical fact that the 
Bataan Death March began soon after the troops were captured.

The Board finds that the veterans earlier statements that he 
was a POW for only a few days are more credible that his 
later statements that he was a POW for more than 30 days.  
His earlier statements were made before he was made aware of 
the provisions of 38 U.S.C.A. § 1112(b), 38 C.F.R. 
§ 3.309(c).  His earlier statements are also consistent with 
historical events as they are now known.  His latter 
statements are not consistent with these events.  Further, 
the veteran has conceded that some of his later statements 
are inaccurate.  He has specifically testified that, contrary 
to his written statement, he did not know C.V. while in 
captivity and they were not captured at the same time.

Accordingly, the undersigned finds that the weight of the 
probative and credible evidence is against the claim.  Thus, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 1991).  


ORDER

The veteran is not eligible for VA benefits as a POW.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
